PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $210.31 for damage done to her parked vehicle. An employee of West Virginia Northern Community College permitted the vehicle to be moved from one parking space to another in the college parking lot by a student employee. While moving the vehicle, another parked vehicle was struck causing the damage to claimant’s vehicle. Respondent’s Answer requests that an award be made to the claimant.
The Court is of the opinion that respondent’s employee’s negligence caused the damage to claimant’s vehicle for which the Court makes an award to claimant.
Award of $210.31.